               Case 3:17-cr-00129-MPS Document 305 Filed 02/03/20 Page 1 of 1
                                       UNITED STATES DISTRICT COURT
                                         DISTRICT OF CONNECTICUT




 USA

 vs.                                                                                         3:17-cr-00129   (MPS)

 McLaughlin




                                       ORDER RETU RNING SUBMI SSION


We have received your filing, however, it is deficient in the area(s) checked below:

D Our records indicate you are represented by counsel in this matter. Therefore, all filings must be
made by the attorney of record.

D       Plaintiff is restricted from filing a new complaint in this district, without prior leave of the Court.

IZI     Other:    Mr. McLaughlin is in violation of Court Order #296 in the above-mentioned case.

The Clerk is hereby ORDERED to return the above document.


                                                                           /s/ MICHAEL P. SHEA
      Date                                                        United States District Judge


(MLP)




Rev 7-25-19
